Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 1 of 11




            Exhibit a
             Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 2 of 11
SUIVIMONS - CIVIL                                              STATE OF CONNECTICUT
JD-CV-1 Rev.10-15
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                            SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                           www.jud. ct.gov           ;Z~
See other side for instructions

   "X" if amount, legal interest or property in demand, not including interest and
   costs is less than $2,500.
 X "X" if amount, legal interest or property in demand, not including interest and
❑❑ costs is $2,500 or more.
❑    "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be flled (Number, street, town and zip code)            Telephone number of clerk         Retum Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                                       (with area code)
95 Washington Street, Hartford, CT 06103                                                                         ( 860 ) 548-2700                  April                         20 , 2 021
                                                                                                                                                             ont                Da ~ea~
❑X Judicial District                  ❑                          At (Town in which writ is returnable) (C.G.S. §§ 51-346, 51-349)                  Case type code (See /ist on page 2)
                                           G.A.
❑    Housing Session                       Number:               Hartford                                                                            Major: M               Minor: 90
For the Plaintiff(s) please enter the appearance of:
Name and adtlress of attorney, law Firm or plaintiff if self-represented (Number, street, town and zip code)                                       Juris number (to be entered by attorney only)
Cicchiello & Cicchiello, LLP, 364 Frariklin Avenue, Hartford, CT 06114                                                                             419987
Telephone number (with area code)                               I Signature of Plaintiff (if self-represented)
( 860 ) 296-3457
The aftorney or law firm appearing for the plaintiff, or the plaintiff if                                   Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in       ❑X    Yes      ❑       NO
this case under Section 10-13 of the Connecticut Practice Book.                                             mreilly@cicchielloesq.com

Number of Plaintiffs: 1                       I Number of Defendants: 1                        I    ❑     Form JD-CV-2 attached for additional parties
     Parties              Name (Last, First Middle Initial) and Address of Each party (Number,• Street; P.O. Box; Town; State; Zlp; Country, if not USA)
      First            Name: Bobby Wilson                                                                                                                                                  P-01
     Plaintiff         Address: c/o: Cicchiello & Cicchiello, LLP, 364 Franklin Avenue, Hartford, CT 06114
    Additional         Name:                                                                                                                                                               P-02
     Plaintiff         Address:

      First            Name: ~,:""e ".Doeum`ent Solution~`1Vew En-'land,- .In                                                                                                              D-01
    Defendant          Address:2 5=Sands- oa ; at ie ;-
                                                                                                                     _
    Additional         Name:          Ag taCor OrafionSenrice Com
                                                                an                             100_P..earl`Stroet, 1''~th`FIr          xHartford, CT 06103=7                               D-02
    Defendant          Address:                                                      -p     y'
    Additional         Name:                                                                                                                                                               D-03
    Defendant          Address:

    Additional         Name:                                                                                                                                                               D-04
    Defendant          Address:

Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line at www.jud.ct.gov under "Court Rules."
5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
   legal questio~-
Signe   (Si         X'~roperbox)                                    I v I ~ommissioner or tne       Name of Person Signing at Left                                     Date signed
                                                                    LJ superior Court
                 i~i           ~                                    n Assistant Clerk               Michael J. ReillY                                                  03/30/2021
If thisSumrpbns is signed by,4-Cle                                                                                                    For Court Use
a.,_T e si Ing has been done so tha e aintiff(s) will not be denied access to the courts.                                     File Da
b.         e responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omiss~s
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.                  K zuil~            ;


                                     Signed (Self-Represented Plaintiff)                                                      Date                 ~~~bb~~                I I~o wv~v
 I certify I have read and
 understand the above:
                                                                                          (Paae 1 of 2)
                          Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 3 of 11
 Instructions
1. Type or print legibly, sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also,
   if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies
   of the complaint.
4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
5.Do not use this form for the following actions:

   (a)Family matters (for example divorce, child                                             (d)Probate appeals.
       supporf, custody, paternity, and visitation                                           (e)Administrative appeals.
       matters).                                                                             (fl Proceedings pertaining to arbitration.
   (b) Summary process actions.                                                              (g) Any actions or proceedings in which an attachment,
   (c)Applications for change of name.                                                           gamishment or replevy is sought.




                                                                               ADA NOTICE
                          The Judicial Branch.of the State of Connecticut complies with the Americans with
                          Disabilities Act (ADA). If you need a reasonable accommodation in accordance with the
                          ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.


 Case Type Codes
                        Codes                                                                                   Codes
 Major Description      Major/                        Minor Description                     Major Description   Major/                     Minor Description
                        Minor                                                                                   Minor
 Contracts              C 00       Construction - AII other                                 Torts (Other than   T 02     Defective Premises - Private - Snow or Ice
                        C 10       Construction - State and Local                           Vehicular)          T 03     Defective Premises - Private - Other
                        C 20       Insurance Policy                                                             T 11     Defective Premises - Public - Snow or Ice
                        C 30       Specific Performance                                                         T 12     Defective Premises - Public - Other
                        C 40       Collections                                                                  T 20     Products Liability - Other than Vehicular
                        C 90       AII other                                                                    T 28     Malpractice - Medical

                        E 00       State Highway Condemnation                                                   T 29     Malpractice - Legal
 Eminent Domain
                        E 10       Redevelopment Condemnation                                                   T 30     Malpractice - AII other

                        E 20       Other State or Municipal Agencies                                            T 40     Assault and Battery

                        E 30       Public Utilities & Gas Transmission Companies                                T 50     Defamation

                        E 90       AII other                                                                    T 61     Animais - Dog
                                                                                                                T 69     Animals - Other
 Miscellaneous          M 00       Injunction                                                                   T 70     False Arrest
                        M 10       Receivership                                                                 T 71     Fire Damage
                        M 20       Mandamus                                                                     T 90     AII other
                        M 30       Habeas Corpus (extradition, release from Penal           Vehicular Torts     V 01     Motor Vehicles' - Driver and/or Passenger(s) vs.
                                   Institution)                                                                          Driver(s)
                        M 40       Arbitration                                                                  V 04     Motor Vehicles' - Pedestrian vs. Driver
                        M 50       Declaratory Judgment                                                         V 05     Motor Vehicles' - Property Damage only
                        M 63       Bar Discipline                                                               V 06     Motor Vehicle" - Products Liability Including Warranty
                        M 66       Department of Labor Unempioyment Compensation                                V 09     Motor Vehicle" - AII other
                                   Enforcement
                                                                                                                V 10     Boats
                        M 68       Bar Discipline - Inactive Status
                                                                                                                V 20     Airplanes
                        M 70       Municipal Ordinance and Regulation Enforcement
                                                                                                                V 30     Railroads
                        M 80       Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.
                                   50a-30                                                                       V 40     Snowmobiles

                        M 83       Small Claims Transfer to Regular pocket                                      V 90     AII other

                        M 84       Foreign Protective Order                                                              'Motor Vehicles include cars, trucks, motorcycles,
                                                                                                                         and motor scooters.
                        M 90       AII other


 Property               P 00       Foreclosure
                        P 10       Partition                                                Wills, Estates      W 10     Construction of wills and Trusts
                        P 20       Quiet Title/Discharge of Mortgage or Lien                and Trusts          W 90     AII other
                        P 30       Asset Forfeiture
                        P 90       AII other

JD-CV-1 Rev. 10-15 (Back/Page 2)
                                                                                    (Paae 2 of 2)
        Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 4 of 11




RETURN DATE: APRIL 20, 2021                           :               SUPERIOR COURT

BOBBY WILSON                                          :               JUDICIAL DISTRICT

VS.                                                   :               OF HARTFORD

KYOCERA DOCUMENTS OF NEW                              :
ENGLAND, INC.                                         :               MARCH 30, 2021

                                          COMPLAINT

FIRST COUNT:            AGE DISCRIMINATION IN VIOLAITON OF C.G.S. § 46a-60(b)(1)

       1.      At all times set forth herein, the Plaintiff, Bobby Wilson, was a resident of East

Hartford, Connecticut.

       2.      Plaintiff's date of birth is August 21, 1958, making him sixty-two (62) years old.

       3.      The Defendant, Kyocera Document Solutions of New England, Inc., is a

Massachusetts corporation, with a Connecticut place of business located at 716 Brook Street, Suite

140, Rocky Hill, CT 06067.

       4.      The Defendant is engaged in the business of selling copy machines, printing

service, internet technology ("IT") solutions, and other technology services to commercial

accounts throughout the State of Connecticut.

       5.        Plaintiff began his career in the copy machine industry working for Ricoh Corp. as

a Field Service Tech in 1985.

       6.      In 2000, Plaintiff formed RK2M, LLC d/b/a Advantage Business Systems, LLC, a

Ricoh copier and printer dealership. A few years later Plaintiff switched the business to selling the

Kyocera brand.

       7.      After enjoying continuous substantial year-over-year revenue growth, Plaintiff sold

the business in 2008. In his last full year before selling the business, Plaintiff's revenue was

approximately $700,000.
       Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 5 of 11




       8.       After selling his business and staying on during the sales transition period as an

employee, Plaintiff took a position as a Level 3 technician with a company called New England

Systems, Inc.

       9.       After 3 years with this employer, Plaintiff was promoted to Director of Technology,

reporting directly to the President of the company.

       10.      Plaintiff was subsequently offered the position of Vice President of Sales, but

decided to decline that offer and pursue a new opportunity elsewhere.

       11.      On March 4, 2013, Plaintiff accepted a job offer with DocuSource, Defendant's

predecessorin interest.

       12.      Plaintiff was hired as a sales rep to sell both Managed Print Services ("MPS"),

Electronic Content Management ("ECM") and IT solutions and to assist the hardware sales reps

in Connecticut and Western Massachusetts with such sales.

       13.      Plaintiff was successful in the position and earned "President's Club" status with

an, accompanying company paid vacation twice in the early years.

       14.      Over time, Plaintiff's position description changed, and he was shifted away from

selling MPS, and redirected toward selling ECM and Managed Network Services ("MNS").

       15.      Subsequently, additional transitions occurred, and Plaintiff also sold hardware

(copiers and printers) to his own accounts. In other cases, a sales representatives would sell the

hardware and Plaintiff would assist with selling the solutions.

       16.      As sales representatives left the Defendant, Plaintiff would often be assigned the

previously shared accounts.

       17.      Plaintiff was also assigned direct accounts and also sometimes was assigned to

follow-up on copier leads.



                                                 2
        Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 6 of 11




         18.     As a result of all of the foregoing, Plaintiff's role with the Defendant was varied,

and Plaintiff could sell copiers, printers, ECM and IT, as befitting his long tenure in the industry.

        19.      Approximately 1-2 years prior to the termination of Plaintiff's employment, a sales

representative retired. Plaintiff had worked very closely with him on many of his accounts, and in

many cases, had visited the accounts more than he had.

        20.     Despite this, upon the representative's retirement, many of these shared accounts

were re-assigned to Jason Krulewitz ("Krulewitz"), a younger, much less qualified sales

representative who had previously quit the company and returned.

        21.      In another case, an account that was specifically assigned to Plaintiff was

transferred to Krulewitz, causing the Plaintiff to miss out on significant commissions.

        22.     In another case, an .ECM lead in Plaintiff's designated territory was given to a

younger sales representative who handled Massachusetts.

        23.     In May of 2020, in response to the COVID-19 pandemic and business downturns

associated with the same, the Defendant furloughed about 1/3`d of its Rocky Hill-based workforce,

including the Plaintiff.

        24.     At the time of the furlough, the President of Kyocera America, Oscar Sanchez,

assured the furloughed employees that they would all be brought back on August 3, 2020.

        25.     On Monday, July 20, 2020, at approximately 10:19 am, the President of Kyocera

New England, Brian McLaughlin and HR Specialist, Donna Symolon called Plaintiff and informed

him that sales were off by 40%, requing Plaintiff to be laid-off permanently.

        26.     While Defendant laid off two other newly-hired sales representatives at the time is

laid off Plaintiff, it also retained two other sales reps who were younger than the Plaintiff and had

less tenure than the Plaintiff.



                                                 3
       Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 7 of 11



       27.        As such, Defendant's decision to layoff Plaintiff while retaining other younger, less

experienced sales representatives was motivated, at least in part, by Plaintiff's age.

       28.        Defendant, through the foregoing conduct, discriminated against the Plaintiff and

terminated his employment on the basis of his age, in violation of Conn. Gen. Stat. § 46a-60(b)(1).

       29.        As a result of Defendant's unlawful conduct, Plaintiff has sustained lost wages and

other monetary losses, has sustained emotional distress, and has incurred or will incur attorneys'

fees and costs.

       30.        Plaintiff filed a timely administrative complaint against Defendant with the

Connecticut Commission on Human Rights and Opportunities, and thereafter received a Release

of Jurisdiction Letter, a copy of which is appended hereto as Exhibit A. This Complaint is brought

within 90 days of receipt of said letter, and as such, Plaintiff has exhausted his administrative

remedies and this Action is timely.




                                                   L,
      Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 8 of 11




WHEREFORE, Plaintiff prays for the following relief:

   1. Money Damages;

   2. Reasonable attorneys' fees;

   3. Reinstatement or, in lieu thereof, front pay;

   4. Punitive dmaages;

   5. Costs of this Action; and

   6. All other awardable relief.

                                                      THE PLAINTIFF,
                                                      BOBBY WILSON


                                                      BY:       /
                                                                     y
                                                      C1~
                                                      ~        ~    CICCHIEL      LLP
                                                      364 Franklin Avenue
                                                      Hartford, CT 06114
                                                      Phone: 860-296-3457
                                                      Fax: 860-296-0676
                                                      Juris: 431966
                                                      Email: mreilly a cicchielloes .com




                                                            ' ~CSICUT   ATE MARS{;,~L
                                                        If~DIFF-    f~T PERS(3N




                                               5
      Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 9 of 11




RETURN DATE: APRIL 20, 2021                          :                   SUPERIOR COURT

BOBBY WILSON                                         :                   JUDICIAL DISTRICT

VS.                                                                      OF HARTFORD

KYOCERA DOCUMENTS OF NEW
ENGLAND, INC.                                        :                   MARCH 30, 2021

                      STATEMENT OF AMOUNT IN DEMAND

      The amount in demand exceeds $15,000.00, excluding costs a.nd interest.

                                                     THE PLAINTIFF,
                                                     BOBBY WILSON


                                                     BY:

                                                 ~       ~CICCHIELLO,             LLP
                                                     364 Franklin Avenue
                                                     Hartford, CT 06114
                                                     Phone: 860-296-3457
                                                     Fax: 860-296-0676
                                                     Juris: 431966
                                                     Email: inreilly(cr~,cicchielloesq.com




                                                         l:~.ilsL'IJ'`

                                                                  TIC      TATE MARSh1AL
                                                               DIF       ENT PERSON




                                             6
Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 10 of 11




                    EXHIBIT A
         Case 3:21-cv-00610-JCH Document 1-1 Filed 05/04/21 Page 11 of 11




                             BTATE OF CONNECTICUT
               COIIIMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




Bobby Wilson
COMPIAINANT                                                            CHRO No. 2110066
                                                                       EEOC No. 16A-2020-01542
V.

Kyocera Document Solutions of New Enjzland, Inc.
RESPONDENT


                                      RELEASE OF 1URISDICTION

The Commission on Human Rights and Opporh.uuties hereby releases its jurisdiction over the above-identified
complaint The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory pracfice is alleged to have occurred, in which the Complainant resides or in which the
Respondent transacts business. If this action, involves a state agency or official, it may be brought in the
Superior Court for the judicial district of Hartford.

A copy of any civil action brought in accordance with this release must be served on the Commission by email at
ROJ ct. ov or by regular U.S. mail at 450 Columbus Blvd. — Suite 2, Harkford, CT 06103 at the same time all
other parties are served. Service by email is preferred. THE COA'INIISSION MUST BE SERVED
BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY ACTION BASED ON A RELEASE
OF JURISDICTION PURSUANT TO CONN. GEN. STAT. § 46a-103.

T11e Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.



DATE:       March 29, 2021                             1.~.,: .r,, ... , ~ ;.1,~•r •,; _.-
                                                 Tanya A. Hughes, Executive Director


cc: Michael J. Reilly, Esq., via email: mreillygcicchielloesq.com
    Tanya A. Bovee, Esq., via email: tanya.bovee cr,jacksonlewis.com
    Sarah T. Bold, Esq., via email: sarah.bold a,iacksonlewis.com
